Exhibit 10 (a)

 

AMENDMENT NO. 4

 

TO

 

The First American Corporation

 

MANAGEMENT SUPPLEMENTAL BENEFIT PLAN

 

This Amendment No. 4 to The First American Corporation Management Supplemental
Benefit Plan (hereinafter referred to as the “Plan”) is effective as of
September 1, 2005, and modifies such Plan as set forth below:

 

A new Section 5(e) is added to the Plan to read in full as follows:

 

(e) Forfeiture in The Event of Competition

 

(i) In the event an Executive who has not attained his Early Retirement Date
prior to September 1, 2005, engages in Competition (as defined below) with the
Employer on or after September 1, 2005, such Executive and his or her
Beneficiary shall forfeit all right, title and interest in and to any benefits
payable under the Plan.

 

(ii) In the event an Executive who has attained his Early Retirement Date but
has not attained his Normal Retirement Date prior to September 1, 2005, engages
in Competition with the Employer on or after September 1, 2005, such Executive
and his or her Beneficiary shall not be entitled to receive the Retirement
Income Benefit described in Section 3(b) and shall not accrue any additional
benefits pursuant to the terms of the Plan on or after September 1, 2005,
including, without limitation, (A) increases in accrued Retirement Income
Benefits attributable to inclusion of any Covered Compensation received
subsequent to said date in the determination of such Executive’s Final Average
Compensation or (B) elimination of Early Retirement reductions pursuant to
Section 3(c). Any such benefits vested prior to September 1, 2005, with respect
to an Executive who would be entitled to receive a Retirement Income Benefit
under Section 3(c) had he or she retired prior to said date shall not be
forfeited or reduced in the event such Executive engages in Competition.

 

-1-



--------------------------------------------------------------------------------

(iii) For purposes of this Section 5(e), Competition shall mean any of the
following, whether occurring during or after the end of the Executive’s
employment with the Employer:

 

(A) the Executive’s Involvement (as defined below) in or with a Competing
Business (as defined below);

 

(B) the misappropriation, sale, transfer, use or disclosure of the Employer’s
trade secret, confidential or proprietary information;

 

(C) any action or attempt by the Executive, directly or indirectly, either for
himself/herself or for any other person or entity, to recruit or solicit for
hire any employee, officer, director, consultant, independent contractor or
other personnel of the Employer, or to induce or encourage such a person or
entity to terminate his, her or its relationship, or breach an agreement, with
the Employer; or

 

(D) any action or attempt by the Executive, directly or indirectly, either for
himself/herself or for any other person or entity, to solicit or induce any
customer or potential customer of the Employer to cease or not commence doing
business, in whole or in part, with or through the Employer, or to do business
with any other person, firm, partnership, corporation or any Competing Business.

 

(iv) A “Competing Business” means any individual (including the Executive),
person, sole proprietorship, joint venture, partnership, corporation, limited
liability company, business entity, trust or other entity that competes with, or
will compete with, the Employer or any affiliate of the Employer in any locality
worldwide. A “Competing Business” includes, without limitation, any start-up or
other entity in formation.

 

(v) “Involvement” means the Executive’s relationship with, or provision of
services to or for, a Competing Business in any manner whatsoever, directly or
indirectly, including, without limitation, as a shareholder, member, partner,
director, officer, manager, investor, organizer, founder, employee, consultant,
advisor, independent contractor, owner, trustee, beneficiary, co-venturer,
lender, distributor or agent, or in any other capacity.

 

(vi) The ownership of less than a 2% equity or debt interest in a corporation
whose equity securities are publicly traded in a recognized stock exchange or
traded in the over-the-counter market shall not be deemed Involvement with a
Competing Business under this Plan, even though the corporation may be a
competitor of the Employer.

 

(vii) Nothing in this Section 5(e) restrains an Executive in any way from
engaging in any lawful profession, trade or business of

 

-2-



--------------------------------------------------------------------------------

any kind. Rather, this Section 5(e) provides for a forfeiture of certain
benefits in the event of Competition with the Employer.

 

Section 9 of the Plan is amended to read in full as follows:

 

9. Claims Procedure

 

(a) Filing Claim for Benefits

 

A person who believes that he or she is being denied payment of a vested benefit
to which he or she is entitled under the Plan (hereinafter “Claimant”) must file
a written request for such benefit with the Committee, setting forth his or her
claim, including a statement of the reason(s) why such benefit has become vested
and payable. The request must be addressed to the Committee at its then
principal place of business. The claim must be dated and signed by the Claimant
or his or her authorized representative, and must contain the Claimant’s address
and telephone number.

 

If a claim is wholly or partially denied, the Committee or its delegate shall,
within a reasonable period of time not to exceed ninety (90) days after receipt
of the claim, provide written notice to the Claimant setting forth the following
in a manner reasonably calculated to be understood by the Claimant:

 

(i) The specific reason or reasons for the denial;

 

(ii) Specific reference to pertinent Plan provisions on which the denial is
based;

 

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv) An explanation of the Plan’s review procedures and time limits, including,
where appropriate, the Claimant’s right to bring a lawsuit under Section 502(a)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
following an adverse benefit determination on review.

 

If special circumstances require an extension of time for processing the claim,
the Committee or its delegate may extend the period for an additional ninety
(90) days by furnishing written notice of the extension and the special
circumstances to the Claimant prior to the termination of the initial 90-day
period.

 

-3-



--------------------------------------------------------------------------------

If notice of denial of the claim is not furnished to a Claimant within these
periods, and the claim has not been granted within these periods, the claim
shall be deemed denied for the purposes of review.

 

(b) Appeals Procedure

 

A Claimant who wishes to appeal the denial of a claim must deliver to the
Committee a written application for review within sixty (60) days after receipt
by the Claimant of written notification of denial of the claim. Such written
application must be addressed to the Secretary of the Employer, at its then
principal place of business. The written application must be dated and signed by
the Claimant or his or her authorized representative and must request a review
of the prior denial of the claim. The Claimant shall be entitled to a full and
fair review of the denial of his or her claim, including the opportunity to
submit issues and comments in writing.

 

Any new information will be considered without regard to whether it was
submitted in the initial determination for benefits. On appeal, the Claimant or
the Claimant’s representative may also review all relevant documents, records,
and other information pertaining to the claim for benefits which were relied
upon, submitted, considered or generated in the course of making such benefit
determination. The Claimant may also request a copy of such documents free of
charge.

 

The Committee shall make its decision on the appeal within a reasonable period
of time not to exceed sixty (60) days after receipt of the request for review,
unless special circumstances (such as the need to hold a hearing, if in the
Committee’s determination a hearing is necessary or advisable) require an
extension of time, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time for review is required because
of special circumstances, written notice of the extension and the special
circumstances shall be furnished to the Claimant prior to the commencement of
the extension. If the decision on review is not furnished within these time
limits, the claim shall be deemed denied on review.

 

The decision on review shall be in writing, shall be written in a manner
reasonably calculated to be understood by the Claimant, and shall include
specific reasons for the decision, specific references to the pertinent Plan
provisions on which the decision is based, and notice that the Claimant is
entitled to receive the relevant documents pertaining to the claim, and, where
appropriate, that the Claimant has a right to bring an action under
Section 502(a) of ERISA.

 

-4-



--------------------------------------------------------------------------------

The claims procedures set forth in this Section 9 shall be strictly adhered to
by each Claimant under this Plan and no judicial or arbitration proceedings with
respect to any claim for Plan benefits hereunder shall be commenced by any
Claimant until the proceedings set forth herein shall have been exhausted in
full.

 

Executed at Santa Ana, California, this 25th day of August, 2005.

 

The First American Corporation By:   /s/    PARKER S. KENNEDY             Parker
S. Kennedy

Its:

  Chairman of the Board,     Chief Executive Officer By:   /s/    MARK R.
ARNESEN             Mark R Arnesen

Its:

  Vice President, Secretary

 

-5-